DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alhatim (US 9879636 B2).
Regarding Claim 1 Alhatim discloses An ejector member comprising:
an annular member (35);
a vent (15) arranged at the annular member, the vent comprising:
an inlet (25) at a first surface (49) of the annular member;
an outlet (30) arranged radially inward from a second surface (inner surface of 35 defining passage 43) of the annular member; and
at least one planar facet (the inlet and outlet have planar surfaces, “a plane defining the inlet”, and “a plane defining the outlet”; See Column 3 Lines 47 and 59); and
a vane (50) extending radially inward from the second surface of the annular member.

Regarding Claims 2-7, Alhatim further discloses:
2. The ejector member of claim 1, wherein the ejector member further comprises a plurality (nine shown in Fig. 1C) of vents.

3. The ejector member of claim 2, wherein the ejector member further comprises a plurality (Fig. 1E shows five) of vanes.

4. The ejector member of claim 2, wherein each vent of the plurality of vents has a respective curved surface profile (“substantially elliptical”; Column 3 Line 36).

5. The ejector member of claim 2, wherein each vent of the plurality of vents has an angled surface profile (“arranged at an angle”; Column 3 Line 65).

6. The ejector member of claim 3, wherein at least one vane of the plurality of vanes is arranged between (maybe easiest to see in Fig. 1A, each vane 50 has a vent on either side) a first vent and a second vent.

7. The ejector member of claim 1, wherein the annular member comprises an exhaust duct (43/47).

Regarding Claim 8 Alhatim further discloses the limitation not listed in Claims 1-7 of:
an engine exhaust frame having a first casing (40) and a second casing (35) spaced apart and radially outward from the first casing;

Regarding Claims 9, 10, 11, 12, and 13, Alhatim further discloses:
9. The ejector assembly of claim 8, wherein the second casing has a tube-shaped body (forms and annular tube) that extends along and is coaxial with a longitudinal axis (55) of the engine exhaust frame.

10. The ejector assembly of claim 9, wherein the first casing has a tube-shaped body (forms and annular tube) that extends along and is coaxial with the longitudinal axis (55) of the engine exhaust frame.

11. The ejector assembly of claim 10, wherein the annular member comprises an exhaust duct (47/43).

12. The ejector assembly of claim 8, wherein each vane of the plurality of vanes is attached to the first casing (each of 50 is attached to both 40 and 35).

13. The ejector assembly of claim 1, further comprising a hub (similar to 49 on 35, 40 also has a hub connection) connected to the first casing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alhatim as applied to claims 1-13 above, and further in view of Banthin (US 4095417 A).
Alhatim discloses the ejector as described above but is silent on incorporating the ejector into a helicopter. Banthin teaches use of a similar ejector and places it on a rotary-wing aircraft (20). At the time of invention it would have been obvious to one of ordinary skill in the art to provide the ejector of Alhatim for the exhaust of the helicopter of Banthin. The motivation for doing so would be to suppress infrared radiation as taught by Banthin (See abstract).

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. Applicant simply argues that the newly added planar facets are not disclosed in Alhatim. Alhatim discusses multiple planar surfaces which are defined by planes of the inlets and outlets of the nozzle and pipe in Column 3 Lines 47-66.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642